BROWN, J,
Article IV, Section 20, of the Constitution, providing that “every act shall embrace but one subject and matters properly connected therewith, which subject shall be expressed in the title, * * ” has been before the court many times for exposition, and the cases are in accord. In the early case of Simpson v. Bailey, 3 Or. 515, this section of the Constitution received the court’s attention. In 1868 (Laws 1868, p. 59), the legislative assembly passed an act entitled, “An act to change the location of the county seat of Umatilla County.” Section 1 of that act provides for an election to locate the county seat, and, among other things, that—
“The present location, Umatilla landing, shall be one candidate, and Upper Umatilla, somewhere between the mouths of Wild Horse and Birch creeks, the other candidate, to be voted upon at said election.”
Section 2 provides for the writing of the names of the candidates upon the poll-books; Section 3, that the County Court shall convene within one month after the election and appoint
“three competent persons to locate the site for the erection of new county buildings, and shall immediately select some point between the said mouths of Wild Horse and Birch creeks on the Upper Umatilla as in their judgment shall best subserve the interests of the whole county, and shall give an appropriate name to said new county seat.”
Section 4 provides for time of removal, and Section 5, for expenses. The constitutionality of the act was challenged because of several alleged distinct subjects of legislation embraced in the act. The court said:
“It is true that this act provides for the submission of the question of the change of location to the voters, *230the selection of the new site and the removal of the county buildings; but we apprehend that those are all matters properly connected with the ‘change of the location,’ which is the subject expressed in the title of the act * * . The object of the provision evidently was to prevent matters wholly foreign and disconnected from the subject expressed in the title from being inserted in the body of the act. This restriction is an important one, and well calculated to prevent imposition being practiced upon unsuspecting members by procuring their votes for bills with fair titles, which contain objectionable matters unconnected with the subject expressed in the title.”
This decision was followed in McWhirter v. Brainard, 5 Or. 426; cited and explained in Singer Mfg. Co. v. Graham, 8 Or. 17 (34 Am. Rep. 572); cited in O’Keefe v. Weber, 14 Or. 55, 57 (12 Pac. 74); in State ex rel. v. Richardson, 48 Or. 309 (85 Pac. 225, 8 L. R. A. (N. S.) 362).
1. It is a well-established rule that before the court can declare a law unconstitutional on the grounds averred, the conflict must be palpably plain, and all reasonable doubt must be resolved in favor of the validity of the law: State v. Shaw, 22 Or. 287 (29 Pac. 1028). It is held in Murphy v. Salem, 49 Or. 54 (87 Pac. 532), that this provision of the constitution does not require the “matters properly connected” with the subject to be expressed in the title. It was said in David v. Portland Water Committee, 14 Or. 98 (12 Pac. 174), that “an act to amend an act to incorporate the City of Portland, approved, etc.,” sufficiently discloses its object. The title need not specify the object in all particulars; it may state the general subject, but need not particularize.
Constitutional provisions such as ours relating to titles of statutes are mandatory, yet they are to be liberally construed. They were not designed to im*231pede legislation: State v. Shaw, supra; State v. Koshland, 25 Or. 178 (35 Pac. 32); Escott v. Crescent Coal etc. Co., 56 Or. 190 (106 Pac. 452). This court will not hold this statute unconstitutional, even though it be of opinion that a better title might have been written. As was said in State v. Morgan, 2 S. D. 32 (48 N. W. 314):
“Whatever may be the scope of the act, it can embrace but one subject, and all its provisions must relate to that subject. They must be parts of it, incident to it, or in some reasonable sense auxiliary to the object in view. This constitutional requirement is addressed to the subject, not to the details, of the act. That subject must be expressed in the title. The subject must be single; the provisions to accomplish the object involved in that subject may be multifarious. It is not enough that the act embraces but one subject, and that all its parts are germane; but the title must express the subject, and comprehensively enough to include all the provisions in the body of the act. The title need not index all the details of the act. It is sufficient if the language used in the title,' on a fair construction, indicates the purpose of the legislature, so that making every reasonable intendment in favor of the act it may be said that the subject of the law is expressed in the title. As said by the Supreme Court of Illinois, in the case of Johnson v. People, 83 Ill. 436, ‘The constitution does not require that the subject of the bill shall be specifically and exactly expressed in the title; hence, we conclude that any expression in the title which calls attention to the subject of the bill, although in general terms, is all that is required. The constitution authorizes one subject, and any number of matters, provided they have any natural or logical connection with each other in legislation.’ ”
The writer is of opinion that what the court said in Commonwealth v. Broad St. Rapid Transit St. R. Co., 219 Pa. St. 11 (67 Atl. 958), is sometimes applicable *232to our own situation in the preparation of hills. The language follows:
“In a desire to conform to the constitutional requirement that the subject of an act must be clearly-expressed in the title, it has become quite usual to load the title with details that have no proper place there, and produce certain inconvenience and not improbable danger. Expressio imius exclusio alterius. * * It has always been held that the title of an act need not be a complete index to its contents. The time has come to say that it not only need not, but ought not.”
2. The title of Chapter 299, Laws of Oregon, 1917, the act assailed, reads.:
“To provide for surveying, opening, constructing, improving, reconstructing, repairing and maintaining public roads, and repealing” certain acts and parts of acts.
Plaintiffs aver that Sections 12, 13, 14 and 15 of this chapter are unconstitutional because of their alleged conflict with the prohibition contained in Article IV, Section 20, of the Constitution. "We here set out the title for the purpose of ascertaining whether the words therein used are broad enough to include the provisions of the sections of the statute referred to. The words “to provide for constructing public roads” convey much meaning. At the time the legislature adopted this act the term “provide,” as used in the title thereof, had been judicially determined. In the case of Corvallis & Eastern R. Co. v. Benson, 61 Or. 359, 368 (121 Pac. 418), this court, speaking through Mr. Justice Burnett, said:
“It is urged on the part of the defendants that to say in the title of the act of 1874 that it is ‘to provide for the construction of the Willamette Valley & Coast Railroad’ does not indicate that a grant of any state *233lands was to be made to the company, and that snch a grant, not being germane to the title, cannot stand. ‘Provide’ means ‘to obtain or make ready supplies or means for future use.’ Standard Dictionary. Also: ‘To look out for in advance; to procure beforehand; to prepare; to supply, afford, contribute; to furnish, procure things in advance; to take measures in view of an expected or possible need.’ Webster’s New International Dictionary. Further: ‘To procure or furnish supplies; * * to make ready, prepare.’ Century Dictionary. The act of 1874 by its terms granted the tidelands in the then county of Benton to the Willamette Valley & Coast Railroad Company, and authorized it to mortgage them, under certain conditions, for the purpose of raising funds for the construction of the road. Within the meaning of the definitions of the term ‘provide,’ as noted above, this was clearly germane to the title of the act. It was plainly ■ notice to any legislator voting upon the bill that the state intended in some way to aid the construction of the road.”
It costs money to survey, lay out, grade, rock, or to pave highways; and when the legislature undertakes to provide for the establishment and construction of public ways, it of necessity contemplates the use of public moneys. Such funds are usually derived from taxation in some form. Hence, the matter of levying a special tax for the construction and maintenance of public roads is clearly germane to the title of the act providing for “ * * constructing, improving, reconstructing, repairing and maintaining public roads.”
3. The act is attacked because its provisions are “indefinite and uncertain” in regard to the publication of notice of taxpayers’ meeting, this view being based upon Leffingwell v. Lane County, 64 Or. 144 (129 Pac. 538), and Linn & Lane Timber Co. v. Linn County, 65 Or. 595 (133 Pac. 347). Neither of these *234cases applies to the present statute. Those cases annulled Section 6321, L. O. L., and held that
“it is so indefinite as to be invalid, in that it does not direct whether notice is to be ’given before or after the meeting, does not expressly authorize the taxpayers to call such a meeting, does not specify the length of time notice shall-be given, and does not prescribe a method of proving that notice was given, or that the persons participating in the meeting were taxpayers.”
The defects in the old statute have been removed by the new.
Section 15, Chapter 299, Laws of 1917, relating to the giving of notices of special road district meetings, enacts that such notices shall be prepared by the County Court and signed by the county judge or commissioner; that they shall set forth the purposes of such meeting, and the time and place it is to be held. In providing for the giving of notices, the statute requires that they be posted by certain persons therein named, or by other competent persons,
“at least ten days before the time stated therein for holding such meeting, in three conspicuous places within such road district, and in the customary place for posting notices at the courthouse in the. county wherein such road district lies, and, if such notices are for a meeting called for the purpose of voting a special tax, by also causing the same to be published once each week for two successive weeks in a newspaper of general circulation throughout said county. Proof of' the posting of any such notices shall be made by affidavit of the person posting them, indorsed upon or attached to a certified copy of the notices posted, and filed with the county clerk.”
It is true that while the statute provides that the notices must be posted at least ten days before the time for holding the special road meeting, it does not *235in terms directly state that the notice published in the newspaper is required to be so published for two successive weeks prior to such meeting. But from the act as a whole, and from the language used in the section concerning the giving of notice, the natural inference is that it was the intent of the legislative assembly — and its intent, when ascertained, is the law — that the notice of the meeting published in the newspaper, like the notice posted, should appear before the date of the special meeting.
4. It is a canon of construction that in the interpretation of statutes, the duty of the court is to ascertain and give effect to the intention of the legislature. Another maxim of construction is, that if reasonably possible, a statute should be so construed as to render it valid. This can be done without violence to the language of the statute.
5, 6. We now come to the assignment relating to the absence of budget: Section 4088, L. O. L. (5139, Or. L.), is Sections 43 and 44 (p. 41), General Laws of Oregon, 1901, which is an act “to further provide for the establishment of a uniform and general system of public schools in Oregon * * .” This act was amended by Chapter 56, Laws of Oregon, 1915, again by Chapter 206, Laws of Oregon, 1917, and again by Chapter 106, Laws of Oregon, 1919. The act of 1915 amended the statute by providing that “no tax shall be levied at any meeting unless the call for such meeting shall contain an itemized budget showing contemplated expenditures.” This provision was carried into the later amendments noted, and had reference to taxes levied under the act establishing a “uniform and general system of public schools in Oregon * # No attempt was made to include road districts. Chapter 222, Laws of 1915, the budget law affecting *236road districts, was held to be unconstitutional in Martin v. Gilliam County, 89 Or. 394 (173 Pac. 938). The language of the road law reading,—
“In all other regards, the law of this state governing school district meetings, shall control at all road district meetings to be held for that purpose,”
was never intended to extend the budget law of school districts to road districts.
“The terms ‘tax’ and ‘taxes’ have been defined as a rate or sum of money assessed on the person or property of a citizen by government for the use of the nation or states; burdens or charges imposed by the legislative power upon persons or property to raise money for public purposes * * .” 37 Cyc. 706.
Section 14 reads, in part:
“The resident taxpayers of any road district in any county of this state may vote an additional tax not to exceed ten mills on the dollar, on all taxable property of the road district”
when authorized by the County Court upon proper petition. If a majority of legal voters present favor such a tax and vote for it, the chairman and secretary of the meeting shall cause to be filed with the county clerk a certified copy of the minutes of the meeting, and the clerk shall furnish a certified copy thereof to the county assessor, who shall compute and extend such tax levy on the assessment-roll for that year.
The statute is sufficient and has been followed.
This case is affirmed. Affirmed.
Mr. Chief Justice Burnett took no part in this decision.